Citation Nr: 1142376	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  07-35 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service connected knee disability. 

2.  Entitlement to service connection for a back disability, to include as secondary to service connected knee disability. 

3.  Entitlement to service connection for a left forearm disability, to include as secondary to service connected knee disability. 

4.  Entitlement to a rating in excess of 10 percent for limitation of motion of the left knee due to degenerative joint disease (DJD).

5.  Entitlement to a rating in excess of 10 percent for limitation of motion of the right knee due to DJD.

6.  Entitlement to a rating in excess of 10 percent for laxity of the left knee due to DJD.

7.  Entitlement to a rating in excess of 10 percent for laxity of the right knee due to DJD.

8.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office in Seattle, Washington, (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The veteran was scheduled for a videoconference hearing before a Veterans Law Judge in October 2011 pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002 & Supp. 2010) but did not appear for the hearing.  Prior to this hearing in a letter received in October 2011, the Veteran informed the RO that he could not attend the hearing due to pre-arranged travel that he could not change despite making efforts to do so several times.  He also indicated that he wished to be scheduled for the next visit to the RO by a Veterans Law Judge for Travel Board hearings.  Under these circumstances, the case must be REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, as the docket permits.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


